OMNIBUS ACCOUNT SERVICES AGREEMENT This Agreement is made as of April 16, 2002 by and among Dreyfus Transfer, Inc. ("Transfer Agent"), CitizensSelect Funds (the "Fund" and, together with Transfer Agent, "Fund Parties") and the service organization signing below ("Service Organization"). RECITALS WHEREAS, Transfer Agent and the Fund have entered into an agreement pursuant to which Transfer Agent serves as the Fund's transfer and dividend disbursing agent; and WHEREAS, Service Organization desires to provide omnibus account services comprised of, but not limited to, certain recordkeeping and subaccounting services listed on attached ScheduleA ("Services") for its customers investing in shares ("Shares") of the series of the Fund (as listed on attached Schedule B) through omnibus accounts in the Fund (each, an "Account"), subject to the terms and conditions of this Agreement; and WHEREAS, Fund Parties desire to engage Service Organization to provide Services. NOW, THEREFORE, in consideration of the mutual premises set forth herein and intending to be legally bound hereby, the parties agree as follows: 1.
